Citation Nr: 1101809	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  04-39 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for service connection for peptic ulcer disease has been 
received.

2.  Entitlement to service connection for stomach cancer, 
postgastrectomy dumping syndrome, to include as secondary to 
peptic ulcer disease.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 RO decision, which denied claims of 
service connection for PTSD and stomach cancer, postgastrectomy 
dumping syndrome, and denied an application to reopen a claim of 
service connection for a peptic ulcer condition.  

In October 2007, a video hearing was held before the undersigned 
Veterans Law Judge at the Cleveland, Ohio RO.  A transcript of 
that proceeding has been associated with the claims file.

The Board remanded this case in February 2008.  It returns now 
for appellate consideration.

In May 2010, the Veteran submitted additional evidence in support 
of his claim of service connection for PTSD.  This evidence was 
not associated with the claims file until following the issuance 
of the August 2010 supplemental statement of the case (SSOC) and 
has not been considered by the RO.  However, this evidence, which 
relates to the Veteran's stressors, is essentially duplicative of 
the evidence of record because the record already contains 
evidence corroborating the Veteran's stressors.  Thus, the Board 
concludes that there is no prejudice to the Veteran by the 
Board's consideration of the issue presently on appeal without 
first remanding it to the Agency of Original Jurisdiction (AOJ).  
See Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

The issues of new and material evidence to reopen a claim of 
service connection for peptic ulcer disease and entitlement to 
service connection for stomach cancer as secondary to peptic 
ulcer disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current valid diagnosis of PTSD in 
conformance with the DSM-IV.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f), 4.125 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters. Then the Board will render a decision.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Board remanded the case in February 2008.  As 
to the PTSD issue, the Board instructed the AOJ to take conduct 
further evidentiary development in an effort to corroborate the 
Veteran's alleged stressors, schedule the Veteran for a 
psychiatric examination, and readjudicate the claim.  On remand, 
the AOJ obtained verified the Veteran's stressors, provided the 
Veteran with an examination, and readjudicated the claim.  Thus, 
there is compliance with the Board's remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to and following the initial adjudication of the Veteran's 
claim, letters dated in September 2003 and September 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised 
the Veteran of the information necessary to substantiate the 
claim, and of his and VA's respective obligations for obtaining 
specified different types of evidence.  The Veteran was informed 
of the specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical reports 
that he had.  He was also told that it was ultimately his 
responsibility to support the claim with appropriate evidence.  
In addition, March 2006 and September 2008 letters provided the 
Veteran with notice concerning the assignment of disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).

During the pendency of the appeal, the VCAA notice requirements 
were interpreted to apply to all aspects of claims, to include 
the assignment of disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran 
was given proper notice in March 2006 and September 2008 letters 
and afforded ample opportunity to respond.  Subsequently, the 
Veteran's claim was readjudicated in an August 2010 supplemental 
statement of the case (SSOC).  Thus, there was no deficiency in 
notice and a harmless error analysis is not necessary.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service personnel records, service 
treatment records and VA medical records are in the file.  
Private medical records have been associated with the file.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a VA psychiatric examination in May 2010 
to assess the current nature and etiology of his claimed PTSD.  
The Board finds this opinion to be comprehensive and sufficient 
in addressing the matters of current disability and nexus.  In 
this regard, it is noted that the opinion was rendered by a 
medical professional following a thorough examination and lengthy 
interview of the Veteran and detailed review of the claims file.  
The examiner obtained an accurate history and listened to the 
Veteran's assertions.  The examiner laid a factual foundation for 
the conclusions that were reached.  The Board, therefore, 
concludes that the May 2010 examination report is adequate upon 
which to base a decision in this case.  See Nieves-Rodriguez, 
supra.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).



II. Service Connection

The Veteran contends that he currently has PTSD as a result of 
combat service in Vietnam.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including psychoses, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection for PTSD generally requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2010).  A diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which simply mandates that, 
for VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. § 3.304(f).  

During the pendency of this appeal, VA amended its adjudication 
regulations governing service connection for PTSD, effective July 
13, 2010, by liberalizing, in certain circumstances, the 
evidentiary standard for establishing the required in-service 
stressor.  Specifically, the final rule amends 38 C.F.R. § 
3.304(f) by adding a new paragraph (f)(3), which reads as 
follows:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor....

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 29,843-52 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)), as corrected by 75 Fed. Reg. 41,092-01 (July 15, 
2010).  The provisions of this amendment apply to applications 
for service connection for PTSD that, among others, were appealed 
to the Board before July 13, 2010 but have not been decided by 
the Board as of July 13, 2010.   Accordingly, the provisions 
apply to this case.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the United 
States Court of Appeals for the Federal Circuit held that under 
38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event 
during combat are to be presumed if consistent with the time, 
place and circumstances of such service.  However, 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder. See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 

As indicated above, the change in regulation under 38 C.F.R. § 
3.304(f)(3) provides for liberalized evidentiary standards for 
establishing in-service stressors, but do not alter the 
evidentiary requirements found under 38 U.S.C.A. § 1154(b) where 
a veteran is determined to be a "combat veteran."  

If, however, the Veteran is not a combat Veteran, under the 
amended version of 38 C.F.R. § 3.304(f)(3), a claimed in-service 
stressor may be verified by lay testimony alone in certain 
circumstances.  Initially, the stressor claimed must include 
"fear of hostile military or terrorist activity," which is 
defined as follows:

[T]hat a veteran experienced, witnessed or was confronted 
with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from 
an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or 
circumstance involved a psychological or psycho-
physiological state of fear, helplessness or horror.

Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39843 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)).

As noted above, in order to establish service connection for 
PTSD, there must first be evidence of a valid medical diagnosis 
of PTSD under the DSM-IV.  See 38 C.F.R. § 3.304(f) (2010).

The claims file reflects that that the Veteran has a longstanding 
history of polysubstance abuse.  His VA medical records reveal 
the following mental health diagnoses: alcohol dependence, 
cocaine dependence, cannabis dependence, opioid dependence, 
nicotine dependence, hallucinogen abuse, sedative abuse, 
stimulant abuse, inhalant abuse, substance-induced sleep 
disorder, depressive disorder NOS, and personality disorder NOS 
with antisocial features.  

During the course of VA mental health treatment in May 2003, the 
Veteran reported positive symptoms of PTSD.  A June 2003 PTSD 
screen was positive.  In July 2003, psychological testing 
revealed a tendency to exaggerate symptoms.  It was noted that 
this was not typical of profiles generated by veterans with a 
confirmed diagnosis of PTSD.  The Veteran met the diagnostic 
criteria for paranoid personality disorder.  PTSD was not 
indicated by the testing, but it was noted that he may have some 
psychiatric residuals from his military experiences.  In August 
2003, the Veteran was noted as having PTSD symptomatology but no 
diagnosis.  

A July 2005 private treatment note from C.C.A., M.D. lists 
diagnoses of personality disorder, depression, and R/O PTSD.  

The Veteran reported for a VA mental health initial evaluation in 
March 2007, which revealed a positive screen for PTSD.  He was 
seen in psychotherapy for further assessment in April 2007.  In 
May 2007, the Veteran began undergoing psychotherapy for 
treatment of his PTSD symptoms.  The notes for these treatment 
sessions, dated through April 2009, consistently document an Axis 
I impression of R/O PTSD.  

Upon mental disorder examination in May 2009, the examiner gave 
the opinion, with reasonable neuropsychological certainty, that 
the overall pattern of test results was indicative of gross 
exaggeration of psychiatric symptoms generally, and more 
specifically PTSD symptoms, and that his current self-report of 
PTSD symptoms was inconsistent with CPRS and likely part-and-
parcel of malingering psychiatric symptoms for the purpose of 
compensation.  

Psychotherapy notes dated May 2009 through February 2010 show 
impressions of chronic PTSD.  

The Veteran was afforded a VA psychiatric examination in May 
2010.  The Veteran's clinical chart, CPRS, multi-volume claims 
file and his May 2009 mental disorders examination were reviewed 
by the examiner, and the Veteran was interviewed for 
approximately two hours.  Following the examination, the Veteran 
was diagnosed with alcohol dependence in remission, cocaine 
dependence in remission, marijuana dependence in remission, and 
personality disorder, not otherwise specified (with narcissistic, 
antisocial and paranoid traits).  The examiner noted that the 
Veteran presented with a complicated clinical picture.  The 
Veteran had a history of premilitary, military and postmilitary 
trauma, and endorsed a constellation of subclinical symptoms 
resulting from all of these traumas.  However, he did not meet 
the full criteria for PTSD, given that the PTSD symptoms endorsed 
did not cause significant distress or dysfunction in his 
personal, occupational or social functioning.  Although he had 
serious difficulties with interpersonal, occupational and 
personal functioning over the years, these difficulties appeared 
to be more likely than not due to his polysubstance dependence 
and characterological difficulties.  In the course of treatment 
at the Center for Stress Relief, the Veteran had not been 
diagnosed with PTSD but had rather been treated for some 
subclinical symptoms.  He had been documented as having either a 
deferred diagnosis on AXIS I or primary diagnoses of 
polysubstance dependence in remission and characterological 
difficulties.  His PTSD diagnosis could not be confirmed by past 
psychological testing, both of which endorsed an exaggeration of 
symptoms as well as malingering during the May 2009 examination.  
Although more recent individual therapy notes listed a PTSD 
diagnosis, there was no documentation as to what criteria this 
diagnosis was based on.  Review of the records overall indicated 
that VA had continued to treat the Veteran's subclinical PTSD 
symptoms but had not been able to made a full diagnosis of PTSD.  
It was further noted that the Veteran's clinical presentation was 
very atypical for individuals suffering from true PTSD.  It was 
his characterological symptomatology that was most evident during 
the examination.  In summary, the Veteran's primary psychosocial 
functioning difficulties were felt to be more likely than not due 
to his characterological disorder and the residuals of his 30-
year intense substance abuse and "using lifestyle."  

After reviewing and weighing all of the evidence of record, the 
Board concludes that the preponderance of the evidence is against 
a finding that the Veteran has a current valid diagnosis of PTSD 
in conformance with the DSM-IV criteria.  Although recent 
individual psychotherapy notes list impressions of chronic PTSD, 
a diagnosis of PTSD could not be confirmed at the most recent 
April 2010 examination.  Specifically, the examiner determined, 
after an extensive psychiatric examination of the Veteran and 
detailed review of the claims file, that the Veteran did not meet 
the DSM-IV criteria for PTSD.  Notably, the aforementioned 
individual psychotherapy notes do not show that any of the 
impressions of PTSD listed therein are based on the DSM-IV 
criteria.  See 38 C.F.R. § 3.304(f).  In this regard, to the 
extent the evidence shows some impressions of PTSD or that the 
Veteran at the very least endorses some PTSD symptoms, the Board 
finds the probative value of such to be outweighed by that of the 
April 2010 examination report, which found that the Veteran did 
not have PTSD based on the DSV-IV criteria.  Furthermore, the 
Veteran has on multiple occasions been found to exhibit 
exaggerated symptoms of PTSD.  If anything, the evidence 
demonstrates that the Veteran has consistently been diagnosed 
with a personality disorder and that he has a longstanding 
history of problems with, and treatment for, polysubstance 
dependence.  Therefore, taking into account all of the relevant 
evidence of record, the Board concludes that the Veteran does not 
currently have PTSD.  

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 
141, 143 (1992) (holding that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability).  The evidence of record 
does not show that he has a valid medical diagnosis of PTSD under 
DSM-IV.  

The Board is mindful that the Veteran can attest to factual 
matters of which he has first-hand knowledge, for example, he is 
competent to report the trauma he experienced in Vietnam.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Veteran as a lay person, however, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the nature of his disability are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, 
while the Veteran is competent to report what he experiences, he 
does not have medical expertise and cannot provide a competent 
opinion regarding diagnosis and causation.  In this regard, the 
Veteran is not competent to state that he in fact suffers from 
PTSD.  

The Board fully acknowledges that the Veteran's stressor has been 
verified; however, without a valid medical diagnosis of PTSD, his 
claim fails to meet the requirements for service connection.  See 
38 C.F.R. § 3.304(f). 

In view of the foregoing, the Board concludes that service 
connection for PTSD is not warranted.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

Regrettably, the peptic ulcer disease issue must again be 
remanded because the agency of original jurisdiction (AOJ) did 
not properly comply with the Board's prior remand instructions.  
A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

The Veteran alleges that he currently has peptic ulcer disease as 
the result of his active duty service.  See hearing transcript, 
October 2007.  This claim is currently characterized as an 
application to reopen a claim of service connection for peptic 
ulcer disease, due to the fact that this claim was previously 
denied in a May 1981 rating decision and no notice of 
disagreement was submitted within one year from the issuance of 
this decision.  However, it is unclear from the evidence of 
record whether the Veteran ever received official notification of 
this May 1981 denial.  (If the Veteran was never properly 
notified of the adverse May 1981 decision, the appeal remained 
pending.)  Therefore, before the Board can properly adjudicate 
this issue, the RO must locate evidence, if possible, indicating 
that the Veteran was given proper notice of the May 1981 RO 
denial of this claim.  If it is unable to do so, the claim must 
be reviewed on a de novo basis.  

Previously, in February 2008, the Board remanded this matter for 
the AOJ to locate any available evidence indicating that the 
Veteran was given proper notification of the May 1981 RO denial 
of his claim for service connection for peptic ulcer disease.  
Although there is documentation in the claims file showing that 
some effort was made to locate this evidence, it appears that the 
search was never completed.  There is no indication as to whether 
evidence of proper notification of the May 1981 rating decision 
could-or could not-be located.  Notwithstanding the absence of 
evidence of such notification, the AOJ went ahead and 
readjudicated the issue as an application to reopen in the August 
2010 SSOC.  Under the circumstances, Stegall requires that this 
case be remanded again for compliance with the February 2008 
remand.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued the decision of Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to notify claimants of the general 
requirements to reopen a claim and the specific grounds of the 
previous denial.  The Board observes that the Veteran has not 
been provided notice of the specific grounds of the May 1981 
denial.  In the event that the peptic ulcer disease issue 
continues to be adjudicated as an application to reopen, the AOJ 
must first issue corrective VCAA notice to the Veteran in 
compliance with Kent.

The Veteran also alleges that he has stomach cancer, 
postgastrectomy dumping syndrome, as the result of his peptic 
ulcer disease.  See Veteran's statement, February 2005.  The 
Board finds this issue to be inextricably intertwined with the 
issue of entitlement to service connection for peptic ulcer 
disease.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  That 
is, if the Veteran were granted service connection for peptic 
ulcer disease, then entitlement to service connection for stomach 
cancer, postgastrectomy dumping syndrome, as secondary to peptic 
ulcer disease could be considered.  However, if service 
connection for peptic ulcer disease is not found, entitlement to 
service connection for stomach cancer, postgastrectomy dumping 
syndrome may only be considered on a direct basis.  Therefore, 
the Board cannot fairly proceed in adjudicating this issue until 
any outstanding matters with regard to the Veteran's claim for 
entitlement to service connection for peptic ulcer disease have 
been resolved.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should locate any available 
evidence indicating that the Veteran was 
given proper notification of the May 1981 
RO denial of his claim of service 
connection for peptic ulcer disease.  An 
analysis of documents in the claims file, 
to include documents on the right and left 
flaps of the claims file should be made. 

2.  If evidence of proper notification of 
the May 1981 rating decision is located and 
the peptic ulcer disease issue continues to 
be adjudicated as an application to reopen, 
the AOJ should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) informing 
him of the grounds of the previous final 
denial.  See 38 C.F.R. § 3.156; Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

3.  Then, the AOJ should readjudicate the 
claims.  In particular, the RO should 
review all the evidence that was submitted 
since the August 2010 supplemental 
statement of the case (SSOC).  In the event 
that the claims are not resolved to the 
satisfaction of the Veteran, he should be 
provided an SSOC, which includes a summary 
of additional evidence submitted, any 
additional applicable laws and regulations, 
and the reasons for the decision.  After 
the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


